


AMENDMENT NO. 1 TO THE AGREEMENT


THIS AMENDMENT NO. 1 TO THE AGREEMENT is entered into as of the 24th day of
February, 2016, by Lydall, Inc., a Delaware corporation (the "Company"), and
CHAD A. McDANIEL (the "Employee").


W I T N E S S E T H


WHEREAS, the Company and the Employee entered into that certain Agreement dated
May 8, 2013 (the "Agreement”), and now desire to amend the Agreement, as set for
below relating to the employment of the Employee by the Company and/or one of
its subsidiaries;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Parties agree as follows:




1.1    Benefits Upon Termination Without Cause (No Change of Control). The last
sentence of Section 3(c) of the Agreement is deleted in its entirety and
replaced with the following sentence:


The Severance Benefit shall be paid in equal installments over a twelve (12)
month period at the same intervals that salary payments are normally made by the
Company; provided that, if at the time of the Employee's termination of
employment, (i) the Employee is a "specified employee" (a "Specified Employee")
as defined in subsection (a)(2)(B)(i) of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and (ii) the Severance Benefit is subject
to the provisions of Code Section 409A, then the portion of the Severance
Benefit that is subject to Code Section 409A shall be paid as provided in
Section 8.15, below.




1.2    Benefits Upon Termination Without Cause (Change of Control). The last
sentence of Section 4(c) of the Agreement is deleted in its entirety and
replaced with the following sentence:


The COC Severance Benefit shall be paid in a lump sum within thirty (30) days
after the date of such termination of employment; provided that, if at the time
of the Employee's termination of employment, (i) the Employee is a Specified
Employee, and (ii) the COC Severance Benefit is subject to the provisions of
Code Section 409A, then the portion of the COC Severance Benefit that is subject
to Code Section 409A shall be paid as provided in Section 8.15, below.




1.3    Payments pursuant to Section 409A of the Code. The following new section
is inserted into the Agreement and the sections that follow are hereby
renumbered accordingly:


8.15    Section 409A of the Code.
(a)    If (i) the Employee is determined to be a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i), (ii) any amounts payable under this
Agreement are subject to Code Section 409A, and (iii) such amounts are payable
on the Employee’s “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), then such amounts will be payable on a monthly basis after
Employee’s termination of employment (or, if earlier, the date of death of
Employee).  Payments under this Section to which an Employee would otherwise be
entitled during the first six (6) months following Employee’s termination date
will be accumulated and paid on the day that is six (6) months after the
termination date.


(b)    Any taxable reimbursements under this Agreement will be made no later
than the end of the calendar year following the calendar year the expense was
incurred. For purposes of complying with Section 409A: (i) payment of such
reimbursements or in-kind benefits during one calendar year will not affect the
amount of such reimbursement or in-kind benefits provided during a subsequent
calendar year; and (ii) such reimbursement benefit or rights or in-kind benefits
may not be exchanged or substituted for another form of compensation to the
Employee.


(c)    Any severance payments due as a result of Employee’s termination of
employment with the Company will be made only upon a “separation from service,”
as defined in Treasury Regulation Section 1.409A-1(h).


(d)    In no event shall the Company be liable to the Employee for or with
respect to any taxes, penalties or interest which may be imposed upon the
Employee pursuant to Section 409A. The Employee hereby acknowledges that she or
he has been advised to seek and has sought the advice of a tax advisor with
respect to the tax consequences to the Employee of all payments pursuant to this
Agreement, including any adverse tax consequences or penalty taxes under Code
Section 409A and applicable state tax law. The Employee hereby agrees to bear
the entire risk of any such adverse federal and state tax consequences and
penalty taxes in the event any payment pursuant to this Agreement is deemed to
be subject to Code Section 409A, and that no representations have been made to
the Employee relating to the tax treatment of any payment pursuant to this
Agreement under Code Section 409A and the corresponding provisions of any
applicable state income tax laws.




1.4    Confidentiality Covenant. The following new sentence is inserted at the
end of Section 8.16 (Entire Agreement) of the Agreement:


For the avoidance of doubt, the terms of the Confidentiality Agreement do not
prevent the Employee from communicating directly with a government agency
regarding any potential or pending investigation, either during or after my
employment with the Company.


1.5    Ratification of Agreement. Except as expressly modified hereby all of the
terms and conditions of the Agreement shall remain valid and binding on the
parties and the parties hereby ratify and affirm such terms and conditions.




1.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Agreement
to be executed by its duly authorized officer and the Employee has hereunto set
his/her hand, each as of the date indicated below.




LYDALL, INC.


By:
/S/ DALE G. BARNHART         February 24, 2016        


Dale G. Barnhart
Date


President and Chief Executive Officer






/S/ CHAD A. McDANIEL         February 24, 2016        

CHAD A. McDANIEL        Date








